Citation Nr: 0605938	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized service as a member of the 
Philippine Commonwealth Army from December 1941 to January 
1943, March 13, 1943, to March 25, 1943, and from October 
1945 to February 1946.   He was a prisoner of war from May 
1942 to January 1943.  He died in December 2002.  The 
appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In June 2005, the appellant was 
scheduled to attend a Board hearing at the RO pursuant to her 
request for such a hearing.  The record shows that she failed 
to appear for the hearing.  

In the May 2004 substantive appeal, the appellant requested 
entitlement to nonservice-connected death pension.  This 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in December 2002; his death certificate 
lists the cause of death as urinary tract infection of one 
year's duration.

2.  The disorder that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

4.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his recognized active duty service.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2005).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the claims for service connection for the 
cause of the veteran's death and accrued benefits were filed 
in April 2003, and the claimant received a VCAA notice 
letter in May 2003.  As this letter was prior to the June 
2003 rating decision on appeal, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the May 2003 letter, as well as the April 2004 
statement of the case, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that May 2003 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in her possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims, including asking the 
claimant to submit medical treatment records for the veteran 
or to identify such treatment so that VA could obtain the 
records.  The claimant was also provided with the opportunity 
to attend a hearing, but failed to show up for a scheduled 
Board hearing that she had requested.  The claimant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claims for service connection for the cause of the veteran's 
death and accrued benefits, and that adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Background

Service medical records do not include induction or 
separation examination reports, but show that the veteran was 
treated for malaria in March 1943.  A physical examination 
report dated in October 1945 does not note any genitourinary 
defects and shows that the veteran had a negative urinalysis.  

An Affidavit For Philippine Army Personnel dated in February 
1946 shows that the veteran incurred no wounds or illnesses 
in military service.  

On file is a November 1987 Medical Certificate from Oscar D. 
Regala, M.D., certifying that the veteran had been examined 
in November 1987 and was found to be suffering from 
malnutrition, chronic gastro-enteritis and rheumatoid 
arthritis.

The veteran was found during a March 1992 VA examination to 
have cataracts, myopia of the right eye, myopic compound of 
the left eye, ASHD, pulmonary infiltrates, hypertrophic 
degenerative disease, spondylolisthesis, osteoarthritis of 
the hips and hemorrhoids.  He was further found not to have 
any evidence of malnutrition, malaria, dysentery, 
helminthiasis, beriberi, avitaminosis, rheumatoid arthritis, 
or chronic gastro-enteritis.

In a July 1992 rating decision, the RO denied service 
connection for cataract, myopia, myopic compound astigmatism, 
ASHD, pulmonary infiltrates, hypertrophic degenerative 
disease, hemorrhoids, rheumatoid arthritis, malaria, 
malnutrition, beriberi, avitaminosis, dysentery, 
helminthiasis and chronic gastroenteritis.

On file is the veteran's death certificate showing that he 
died in December 2002 at the age of 84 of chronic urinary 
tract infection of one year's duration.

In April 2003, the appellant filed VA Form 21-534, 
Application For Dependency and Indemnity Compensation.  The 
appellant included a number of attachments including an 
undated medical certification from Oscar D. Regala, M.D., 
certifying that the veteran had been examiner and found to 
have cardiac enlargements (beriberi) and neuritis right 
extremity.

The appellant stated on VA Form 21-4142 in December 2003 that 
the veteran died from beri beri which he acquired as a POW 
secondary to malnutrition.  She also noted that her family 
income was below the poverty line.

On file is November 2003 Certificate of Treatment/Confinement 
from Leandro A. Negado, M.D.  Dr. Negado certified that the 
veteran had been confined in Dr. Gregario B. Tan Memorial 
Hospital for seven hours on December 6, 2002, for bladder 
malignancy and aspiration syndrome.

III.  Analysis

Cause of Death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as cardiovascular disease and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran is a former prisoner of war (POW) and was 
interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge 
or release from active service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any 
of the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy (except 
where directly related to infectious causes).  For purposes 
of this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (2005).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
(holding that a claimant need only demonstrate that there is 
an approximate balance of positive and negative evidence in 
order to prevail).

At the time of the veteran's death in December 2002, he did 
not have any service-connected disabilities.  His death 
certificate lists the cause of death as chronic urinary 
tract infection of one year's duration.  His service medical 
records show that he was treated for malaria in March 1943, 
but they do not show any genitourinary defects, including an 
October 1945 examination report.  A urinalysis performed 
during this examination revealed normal results.  

The appellant asserts that the veteran died from beriberi 
secondary to malnutrition that he acquired while a POW.  
While beriberi and malnutrition are recognized as being 
residuals of being held as a POW and will be service-
connected whenever they appear, the weight of medical 
evidence does not establish that the veteran had these 
disabilities.  See 38 C.F.R. § 3.309(c).  Although the record 
contains two medical certificates from Dr. Oscar D. Regala, 
M.D. certifying that the veteran suffered from malnutrition 
and beriberi among other ailments, this certificate contains 
no evidence of any diagnostic testing done to reach these 
diagnoses.  In contrast, the veteran underwent a VA 
examination in March 1992 and, after a thorough physical 
examination and laboratory findings, the examiner concluded 
that there was no evidence of beriberi or malnutrition.  In 
view of the comprehensive nature of the VA examination, the 
Board assesses greater weight to the findings from this 
examination than to the cursory statements the RO received 
from Dr. Regala.  

Unlike beriberi and malnutrition which are not shown in the 
veteran's service medical records, these records do show that 
the veteran was treated for malaria in service in 1943.  
However, there is no postservice medical evidence that the 
veteran had malaria.  In fact, the March 1992 VA examination 
report specifically states that there was no evidence that 
the veteran had malaria.  This assessment, as noted above, is 
not only based on a comprehensive physical examination, but 
on laboratory studies as well.  

Even assuming arguendo that the veteran did suffer from 
beriberi, malnutrition and/or malaria, there is no medical 
evidence that these disabilities contributed in any way to 
the veteran's death.  38 C.F.R. § 3.312.  There is also no 
medical evidence that the disabilities the veteran was 
diagnosed by VA as having in March 1992, i.e., cataracts, 
myopia of the right eye, myopic compound of the left eye, 
ASHD, pulmonary infiltrates, hypertrophic degenerative 
disease, spondylolisthesis, osteoarthritis of the hips, and 
hemorrhoids, contributed in any way to the veteran's demise.  
Id.  

The appellant's assertions regarding a link between the 
veteran's service and death are not enough to support her 
claim in the absence of medical evidence to substantiate such 
assertions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the VCAA letters alerted the appellant that she had 
to submit competent evidence to connect the fatal urinary 
tract infection to disease or injury in service; however, she 
has not done so.  See 38 C.F.R. § 3.159 (2005).    

Inasmuch as there is no competent evidence to connect the 
veteran's death to service, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b).

The Board has compassionately considered the appellant's 
statements as to her financial need.  Under the applicable 
laws and regulations, however, her financial need does not 
provide a basis for the compensation she seeks.  
Consequently, the claim must be denied.

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in December 2002 and 
had no service-connected disabilities at the time of his 
death.  Although the appellant filed an application for 
accrued benefits within one year of the veteran's death, the 
veteran did not have a claim for benefits pending prior to 
his death.  Therefore, the Board concludes that the 
appellant's claim for accrued benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for accrued benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


